IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


ROBERT C. SOEDER,                       : No. 493 WAL 2016
                                        :
                 Petitioner             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
COMMONWEALTH OF PENNSYLVANIA,           :
DEPARTMENT OF TRANSPORTATION,           :
BUREAU OF DRIVER LICENSING,             :
                                        :
                 Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of May, 2017, the Petition for Allowance of Appeal is

DENIED. Application for Stay is DENIED AS MOOT.